Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2022 has been entered.
  	The amendment dated 30 September 2022, in which claim 1 has been amended, claims 2-4, 15-17 have been cancelled, and new claims 18-20 have been added, is acknowledged.
Claims 1, 18-20 are pending in the instant application. 
Claims 1, 18-20 are being examined on their merits herein.
Response to arguments of 24 November 2021
In view of Applicant’s amendment of 30 September 2022, all the rejections to claims 2-4, 15-17 are herein withdrawn. Claims 2-4, 15-17 have been cancelled.
On 30 September 2022, Applicant has amended independent claim 1 to recite a method of treating a subject suffering from hepatic cancer associated with long interspersed nuclear element-1 ("LINE-1") expression, said method comprising inhibiting LINE-1 expression through administering to the subject a transforming growth factor-1 ("TGF- 1") inhibitor, wherein treating the subject with the TGF-1 inhibitor decreases LINE-1 expression in the subject. 
In view of Applicant’s amendment of 30 September 2022, the rejection of claims 1-4, 15, 16, 17 under 35 U.S.C. 112, second paragraph, as being indefinite, is herein withdrawn. 
Modified rejections are made below, based on Applicant’s amendment of 30 September 2022.
Applicant argues (Remarks of 30 September 2022, page 5, page 6, first paragraph) against the rejection of claims 1-4, 15-17 under AIA  35 U.S.C. 103 over Giannelli, in view of Feng. Applicant argues (page 5, last paragraph) that Feng would not presume that most liver tumors in HCC patients express high levels of L1. Applicant argues that Feng only teaches (Fig. 7) a limited number of tumors, ten tumor samples, which does not equate with “most” tumor samples. Applicant argues (page 6, first paragraph) that absent this information, one of skill in the art would have no motivation to combine Feng with Gianelli.
In response, Feng writes on page 1074, left column, last paragraph “in most cases, the HepG2 cell line and liver tumors expressed high protein levels of LINE-1 ORF-p (Figure 7).” Figure 7 in Feng shows LINE-1 ORF-1p proteins expressed in 9 out of 10 human cancerous liver tissues tested (cell lines C1-C10, only C7 shows no LINE-1 ORF-1p protein).HeHE
For this reason, the rejection is maintained and modified rejections are made below, based on Applicant’s amendment of 30 September 2022.


Claim Rejections- 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zoler, M. (Chest Physician October 30, 2015, Conference coverage Chest: Losartan slows emphysema progression in pilot trial, https://www.mdedge.com/chestphysician/article/104017/pulmonology/chest-losartan-slows-emphysema-progression-pilot-trial, accessed 22 August 2021, cited in PTO-892 of 25 August 2021), as evidenced by Podowski et al. (J Clin Invest 2012, 122 (1), 229-240, cited in PTO-892 of 25 August 2021) and Lange et al. (BMJ Open 2012, 2, e001231, pages 1-7, cited in PTO-892 of 25 August 2021).
 	Zoler, M. teaches a method of treating a subject suffering from COPD, who is a smoker, with losartan. Zoler teaches patients with mild and severed COPD who were cigarette smokers (page 4, second and third paragraph) were administered 100 mg losartan daily for one year (page 1, second paragraph); losartan treatment slowed the progression of emphysema in said patients.
	Podowski teaches that losartan is a TGF-1 inhibitor. Podowski teaches (Abstract) that use of losartan, known to antagonize TGF-signaling, attenuates cigarette smoke lung injury in an established murine model of COPD; this provides a platform for developing TGF- targeted therapies for patients with COPD.
While Zoler and Podowski do not teach that COPD is associated with LINE-1 expression in COPD patients who are smokers, the association between LINE-1 expression and COPD is inherent in patients suffering from COPD who are smokers (Figure 1 (B)), as taught by Lange.
Since Zoler teaches administration of the very same therapeutic agent which is TGF-1 inhibitor losartan, to the same patient population, patients smokers suffering from COPD associated with LINE-1 expression, to treat COPD, said therapeutic agent, upon administration, will elicit the same effect on the LINE-1 expression in the patient. 
Therefore, practicing the method of Zoler would inherently practice the method herein claimed.
Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 19, 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zoler, M. (Chest Physician October 30, 2015, Conference coverage Chest: Losartan slows emphysema progression in pilot trial, https://www.mdedge.com/chestphysician/article/104017/pulmonology/chest-losartan-slows-emphysema-progression-pilot-trial, accessed 22 August 2021, cited in PTO-892 of 25 August 2021), as evidenced by Podowski et al. (J Clin Invest 2012, 122 (1), 229-240, cited in PTO-892 of 25 August 2021), in view of Lange et al. (BMJ Open 2012, 2, e001231, pages 1-7, cited in PTO-892 of 25 August 2021).
 	Zoler, M. teaches a method of treating a subject suffering from COPD, who is a smoker, with losartan. Zoler teaches patients with mild and severed COPD who were cigarette smokers (page 4, second and third paragraph) were administered 100 mg losartan daily for one year (page 1, second paragraph); losartan treatment slowed the progression of emphysema in said patients.
	Podowski teaches that losartan is a TGF-1 inhibitor. Podowski teaches (Abstract) that use of losartan, known to antagonize TGF-signaling, attenuates cigarette smoke lung injury in an established murine model of COPD; this provides a platform for developing TGF- targeted therapies for patients with COPD.
While Zoler and Podowski do not teach that COPD is associated with LINE-1 expression in COPD patients who are smokers, the association between LINE-1 expression and COPD is inherent in patients suffering from COPD who are smokers (Figure 1 (B)), as taught by Lange. Lange teaches increased expression of LINE-1 in patients who are smokers suffering from COPD.
Lange teaches that LINE-1 expression has a statistically significant effect on treatment of COPD (Table 2) and lung function decline. Lange teaches that (FEV1) (FVC), hallmarks of COPD, are associated with LINE-1 hypomethylation.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Zoler and Lange to arrive at the instantly claimed method. 
The person of ordinary skill in the art would have been motivated to administer TGF-1 inhibitor losartan to a subject smoker suffering from COPD, to treat COPD in said subject, in the method of Zoler, and measure the expression levels of LINE-1 in said subject, because Lange teaches increased expression of LINE-1 in patients who are smokers suffering from COPD, Lange teaches that LINE-1 expression has a statistically significant effect on treatment of COPD (Table 2) and lung function decline, and Lange teaches that (FEV1) (FVC), hallmarks of COPD, are associated with LINE-1 hypomethylation. Thus, the person of ordinary skill in the art would have treated COPD in a subject smoker with TGF-1 inhibitor losartan and would have measured the level of LINE-1 expression, with the expectation that treatment results in a decrease in LINE-1 expression in said subjects.
As such, claims 19-20 are rejected as prima facie obvious. 

Claims 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Spond et al. (Pulmonary Pharmacology & Therapeutics 2003, 16, 207-214, cited in PTO-892 of 25 August 2021) in view of Lange et al. (BMJ Open 2012, 2, e001231, pages 1-7, cited in PTO-892 of 25 August 2021), in further view of Sargurupremraj et al. (Respiratory Research 2013, 14:99, p. 1-8, cited in PTO-892 of 25 August 2021).
Spond (Pulmonary Pharmacology & Therapeutics 2003, 16, 207-214) teaches that TGF-1 inhibitor pirfenidone is effective to treat acute pulmonary inflammation in a rat model of COPD.
Spond does not measure the level of LINE-1 expression in the subject suffering from COPD. 

Lange teaches the association between LINE-1 expression and COPD in patients suffering from COPD who are smokers (Figure 1 (B)), as taught by Lange. Lange teaches increased expression of LINE-1 in patients who are smokers suffering from COPD.
Lange teaches that LINE-1 expression has a statistically significant effect on treatment of COPD (Table 2) and lung function decline. Lange teaches that (FEV1) (FVC), hallmarks of COPD, are associated with LINE-1 hypomethylation.
Lange teaches that forced expiratory volume in 1 s (FEV1) and forced vital capacity (FVC), hallmarks of COPD, are associated with LINE-1 hypomethylation, and that LINE-1 hypomethylation ostensibly results in increased expression of the proteins encoded by the LINE-1 retroelement.
Lange measures the level of LINE-1 expression in patients suffering from COPD who are smokers, ex-smokers, never smokers (Figure 1 (B)).

Sargurupremraj et al. teach (Abstract) that LINEs may create lesions in the genome, thereby acting as epigenetic modifiers. Sargurupremraj teaches that oxidative stress is the main factor in the pathogenesis of COPD. 
Sargurupremraj teaches the role of oxidative stress in epigenetic activation of LINEs; most LINEs belong to the LINE-1 family (page 1, right column). Sargurupremraj teaches (page 1, right column) that ORF1p and ORF2p are proteins coded by L1s.
Sargurupremraj teaches (page 6, left column) that upon exposure to cigarette smoke, barrier epithelial cells undergo epigenetic alterations that can trigger mobile elements such as LINE-1, thereby influencing multiple molecular pathways that enhance inflammatory signals.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Spond, Lange and Sargurupremraj to arrive at the instantly claimed method. 
The person of ordinary skill in the art would have been motivated to administer TGF-1 inhibitor pirfenidone to a subject suffering from COPD, to treat COPD in said subject, and measure the expression levels of LINE-1 in said subject, because Lange teaches that LINE-1 expression has a statistically significant effect on treatment of COPD (Table 2) and lung function decline, and Lange teaches that (FEV1) (FVC), hallmarks of COPD, are associated with LINE-1 hypomethylation. Thus, the person of ordinary skill in the art would have treated COPD in a subject with TGF-1 inhibitor pirfenidone and would have measured the level of LINE-1 expression, with the expectation that treatment results in a decrease in LINE-1 expression in said subjects.
Further, since Lange teaches that (FEV1) (FVC), hallmarks of COPD, are associated with LINE-1 hypomethylation, and Lange measures the level of LINE-1 expression in patients suffering from COPD, and Sargurupremraj teaches that oxidative stress, main factor in the pathogenesis of COPD, plays a role in epigenetic activation of LINE-1, the person of ordinary skill in the art would have treated COPD in a subject with TGF-1 inhibitor pirfenidone and would have measured the level of LINE-1 expression, with the expectation that COPD patients have increased LINE-1 expression levels which decrease upon treatment.
The person of ordinary skill in the art would have determined the level of ORF1p in a sample of said subject, because Lange teaches that (FEV1) (FVC), hallmarks of COPD, are associated with LINE-1 hypomethylation, and that LINE-1 hypomethylation results in increased expression of the proteins encoded by the LINE-1 retroelement, and Sargurupremraj teaches that ORF1p is a protein encoded by LINE-1. Thus, the person of ordinary skill in the art would have treated COPD in a subject with pirfenidone and would have measured the level of ORF-1 protein from a biological sample of the subject, with the expectation that COPD patients have increased levels of ORF1p.
As such, claims 19, 20 are rejected as prima facie obvious. 

Claims 1, 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Giannelli et al. (Cancer Res 2014, 74 (7), 1890-1894, cited in PTO-892 of 30 March 2022), in view of Feng et al. (World Journal of Gastroenterology 2013, 19 (7), 1068-1078, cited in PTO-892 of 30 March 2022).
Giannelli et al. (Cancer Res 2014, 74 (7), 1890-1894) teaches (Abstract) that inhibitors of TGF- have been shown to block hepatocellular carcinoma growth and progression.
Giannelli teaches (Abstract, also page 1893, left column, last paragraph, right column) that small molecule TGF-inhibitor LY2157299 (page 1893, left column, second paragraph, line 10) is effective to improve clinical outcome in patients suffering from hepatocellular carcinoma in phase 2 clinical trials.
 	Giannelli does not measure the level of LINE-1 expression in the subject suffering from hepatocellular carcinoma, which is the most common type of primary hepatic cancer. 

 	Feng et al. (World Journal of Gastroenterology 2013, 19 (7), 1068-1078) teach that LINE-1 ORF-1p promotes proliferation in hepatocellular carcinoma.
Feng teaches (page 1069, left column, last paragraph) that the human long interspersed nuclear element-1 (LINE-1) gene encodes two proteins: LINE-1 ORF-1p and LINE-1 ORF-2p; the expression of LINE-1 ORF-1 protein is almost 1000-fold greater than the LINE-1 ORF-2 protein. 
Feng teaches (page 1069, left column, last paragraph, right column, first two paragraphs) that LINE-1 ORF-1p increases the proliferation of hepatocellular carcinoma cells and is associated with a significant risk of HCC progression.
Importantly, Feng teaches (Figure 7 B, immunoblots human cancerous liver tissues C1-C10; also page 1074, left column, last paragraph) that liver tumors (tissue sample from HCC patients) express high protein levels of LINE-1 ORF-1p. 
Feng teaches (page 1076, right column) that genome hypomethylation is significantly increased in patients with HCC; the levels of serum LINE-1 hypomethylation at initial presentation correlated significantly with tumor size and number, and high serum LINE-1 hypomethylation correlates significantly with poor survival. Feng teaches that overexpression of LINE-1 associated protein promotes the progression of HCC.
Feng teaches (page 1077, right column) that LINE-1 ORF-1p has a role in the development of HCC.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Giannelli and Feng to arrive at the instantly claimed method. 
The person of ordinary skill in the art would have been motivated to administer a TGF-1 inhibitor such as LY2157299 to a subject suffering from hepatocellular carcinoma (HCC), to treat HCC in said subject, and measure the expression levels of LINE-1 in said subject, because Giannelli teaches that TGF-1 inhibitor LY2157299 is effective to treat HCC, Feng teaches that liver tumors in HCC patients express high protein levels of LINE-1 ORF-1p, and Feng teaches that LINE-1 ORF-1p is involved in HCC development.
Thus, the person of ordinary skill in the art would have administered TGF-1 inhibitor LY2157299 to a HCC patient and would have measured the level of LINE-1 expression as LINE-1 ORF-1p protein levels in the liver tumor of the patient, with the expectation that TGF-1 inhibitor LY2157299 is effective to treat HCC in HCC patients who have increased liver tumor LINE-1 ORF-1p expression levels. The person of ordinary skill in the art would have administered TGF-1 inhibitor LY2157299 to treat HCC in patients having an increased expression of LINE-1 as LINE-1 ORF-1p in the liver tumor, with the expectation that TGF-1 inhibitor LY2157299 treats HCC and treatment correlates with a decrease in LINE-1 expression in said patients.
As such, claims 1, 18 are rejected as prima facie obvious. 

Conclusion
Claims 1, 18-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IRINA NEAGU/Primary Examiner, Art Unit 1627